Exhibit General Environmental Management Announces Completion of Acquisition of Santa Clara Waste Water -Acquisition of Profitable Company Completes GEM’s First Step into Water Treatment and Waste-to-Energy Markets– -Company Reschedules Earnings Conference Call to November 30, 2009- -Management Provides Update on Sale of Field Services Business- POMONA, Calif.(BUSINESS WIRE)General Environmental Management, Inc. (GEM) (OTCBB:GEVI) announced today that it has completed the acquisition of Santa Clara Waste Water (SCWW), a profitable, 50 year old, full service environmental services company focused primarily on the waste water treatment business. Since its inception, SCWW has treated more than 2 billion gallons of waste water and is in the top 100 privately owned non-hazardous waste water utilities in the United States. GEM financed the acquisition through the issuance of six promissory notes in the aggregate principal amount of $9,003,000, along with warrants for the principals of SCWW to purchase 425,000 shares of GEM's common stock. The notes bear interest at 6.5 percent per annum. Two of the Notes, totaling $3,778,000, are convertible into a total of 15% of GEM's common stock on a fully diluted basis.
